DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph [the abstract of this patent application is at least two paragraphs] on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of record do not teach or suggest the combination of the yoke (301) comprising a main section (302) passing through the conductive coil (200), and a secondary portion offset from the conductive coil (200), the yoke (301) being laid out to pivot around a fixed axis of rotation, parallel to the elongation axis XX', between two stable equilibrium positions called, respectively, first equilibrium position P1 and second equilibrium position P2, the two magnets being laid out such that when the yoke (301) is in its first equilibrium position P1, said yoke (301) is magnetically coupled to the first magnet (307a) so as to make a magnetic flux circulate through the conductive coil (200) in a first direction S1, and when the yoke (301) is in its second equilibrium position P2, said yoke (301) is magnetically coupled to the second magnet (307b) so as to make a magnetic flux circulate through the conductive coil (200) in a second direction S2 opposite to the first direction S1 [claim 1] … a yoke (301) provided with a main section (302) passing through the conductive coil (200), and a secondary portion provided with an air gap and offset from the conductive coil (200), the yoke (301) being laid out to pivot around a fixed axis of rotation, parallel to the elongation axis XX', between two stable equilibrium positions called, respectively, first equilibrium position P1 and second equilibrium position P2, said yoke (301) being intended to guide a magnetic flux generated by a magnet (407) lodged in the air gap, said magnet (407) is laid out to pivot around a pivot axis between two pivot positions called, respectively, first pivot position and second pivot position, the at least one magnetic flux variation device (300) further comprises a drive mechanism (316) laid out to force the magnet (407) to adopt the first pivot position or the second pivot position as soon as the yoke (301) finds .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837